Citation Nr: 0836149	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-16 988	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the September 26, 1989 Board decision which found that new 
and material evidence warranting an allowance of service 
connection for schizophrenia had not been presented. 

2.  Whether there was CUE in the September 26, 1989 Board 
decision which found that the veteran was less than 
100 percent disabled and not unemployable by reason of 
permanent disability not due to willful misconduct, for 
pension purposes.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran, who is the moving party, had active military 
service from August 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran, received 
in August 2007, in which he alleges CUE in a September 26, 
1989 Board decision that denied his claim for service 
connection for schizophrenia and his claim for entitlement to 
a permanent and total disability rating for pension purposes.  

The Board notes that the veteran has perfected an appeal to 
the Board regarding other claims.  As the Board has original 
jurisdiction over motions for CUE with its prior decisions, 
the veteran's other claims are the subject of a separate 
decision by the Board.


FINDINGS OF FACT

1.  In a September 1989 decision, the Board determined that 
new and material evidence warranting an allowance of service 
connection for schizophrenia had not been presented and that 
the veteran was less than 100 percent disabled and not 
unemployable by reason of permanent disability not due to 
willful misconduct.

2.  The September 1989 Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSIONS OF LAW

1.  The September 1989 Board decision which found that new 
and material evidence warranting an allowance of service 
connection for schizophrenia had not been presented was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2007).

2.  The September 1989 Board decision which found that the 
veteran was less than 100 percent disabled and not 
unemployable by reason of permanent disability not due to 
willful misconduct was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to claims of clear and 
unmistakable error in prior final Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  
Thus, further discussion about notification and assistance is 
unnecessary in this case.  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Nonspecific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in 
Fugo that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Id. at 44.  

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The Board decision in question was issued in September 1989, 
and found that (1) new and material evidence warranting an 
allowance of service connection for schizophrenia had not 
been presented and (2) that the veteran was less than 
100 percent disabled and not unemployable by reason of 
permanent disability not due to willful misconduct.  The 
veteran now asserts that the Board decision contains CUE 
regarding both issues decided.     

Through multiple submissions, the veteran has asserted the 
following errors in the September 1989 Board decision: 

1)	Failing to apply 38 U.S.C.A. § 1151(1)(A) in that the 
diagnosis of a psychosis was "missed";  
2)	Failing to apply 38 U.S.C.A. § 1702 (Presumption 
relating to psychosis) and award service connection for 
schizophrenia; 
3)	Misapplication of 38 U.S.C.A. § 1502 in that the veteran 
should have been considered permanently and totally 
disabled by VA because the Commissioner of Social 
Security determined he was disabled;  
4)	Evidence that the veteran was receiving pension since 
1989 was not before the Board at the time of its 
decision.



Factual Background

A December 1978 rating decision denied the veteran 
entitlement to service connection for schizophrenia as it was 
not diagnosed while on active duty or in the presumptive 
period thereafter.  The veteran was notified of this decision 
and his rights to appeal but did not appeal the decision.   

At the time of the December 1978 decision the veteran's 
service treatment records were of record, including an April 
1973 treatment note showing a diagnostic impression of 
transient situational disturbance, mild, after the veteran 
complained of being increasingly anxious and depressed.  The 
veteran's June 1973 discharge examination listed an abnormal 
psychiatric examination noting the above condition.  Other 
records showed that after service the veteran was 
hospitalized at a VA hospital during March 1974.  The 
diagnosis on discharge from that facility was "Psychiatric 
disorder, undiagnosed."  Records starting in August 1978, 
including a VA examination report, showed diagnoses of 
schizophrenia.

The veteran again filed a claim for service connection for a 
psychiatric condition in October 1981.  He also submitted 
psychiatric reports dated in May 1974 and January 1975 from 
psychologists at a federal reformatory.  The January 1975 
report explained that during one period of incarceration the 
veteran indicated he had schizophrenia, and when questioned 
about this, he smiled and stated that he did not care to 
comment upon this.  The psychologist noted that it would 
appear that the veteran was using this diagnostic category in 
an attempt to get special treatment on the part of the legal 
authorities.  Previous diagnoses of anti-social personality, 
depression, and passive-aggressive personality disorder were 
noted.  The examiner stated that the mental status 
examination was completely within normal limits.  The veteran 
also submitted more medical records showing psychiatric 
treatment, but nothing showing a diagnosis of schizophrenia 
prior to 1978.  

In December 1981 the veteran was sent a letter stating that 
his claim for service-connection for a nervous condition 
remained denied.  The veteran appealed this decision, and a 
statement of the case was issued in January 1983.  No 
substantive appeal was received.  A claim for entitlement to 
nonservice-connected pension was denied in September 1984.  
In February 1985 the veteran again requested nonservice-
connected pension and claimed entitlement to service 
connection for a psychiatric disorder.  An August 1985 rating 
decision denied nonservice-connected pension benefits.  The 
veteran disagreed with this decision and perfected an appeal.  
A January 1986 rating decision denied service connection for 
a nervous condition stating that new and material evidence 
had not been received since the 1978 denial.  The veteran's 
representative disagreed with this decision and asked that 
the issue regarding service connection be certified to the 
Board along with the nonservice-connected pension issue.  A 
supplemental statement of the case regarding both claims was 
issued in May 1986, and both issues were certified to the 
Board.  During this time the veteran submitted additional 
evidence; however, none of this evidence showed a diagnosis 
of schizophrenia prior to 1978.    

On September 26, 1989, the Board issued the decision in 
question.  The Board detailed the evidence that had been 
submitted.  The Board then explained that the basis for the 
denial of service connection in 1978 was because the first 
evidence of an acquired psychiatric disorder (schizophrenia) 
was dated several years after service.  It was then noted 
that the additional medical evidence concerned treatment and 
findings many years after service and did not show that the 
veteran was treated for schizophrenia in service or within 
one year of discharge from service.  The Board stated that 
"[t]herefore, we must conclude that the evidence presented 
since the December 1978 denial of entitlement to service 
connection for schizophrenia does not provide a new factual 
basis on which to grant service connection for 
schizophrenia."

Regarding the veteran's claim for nonservice-connected 
pension, the Board stated:

The fact that the Social Security Administration 
has found the veteran totally disabled is certainly 
considered.  However, the Social Security 
Administration's decision is not binding upon the 
VA.  The VA and the Social Security Administration 
use different criteria in determining permanent and 
total disability.  For Veterans Administration 
purposes, in order to establish entitlement to a 
nonservice-connected pension, the evidence must 
show that the veteran's disabilities permanently 
preclude him from all forms of gainful employment.  
The fact that the appellant is currently unemployed 
does not establish entitlement to pension.  We have 
reviewed the claims folder, and we recognize that 
the appellant's schizophrenia would prevent him 
from performing in a position that involves high 
levels of stress[.]  Although he has undergone 
multiple hospitalizations recently, his 
exacerbation of psychiatric symptoms has been due 
to failure to take prescribed medication and to his 
substance abuse.  We note that he does not have any 
physical disabilities that would prevent him from 
working.  His primary disabilities appear to be 
alcoholism and abuse of drugs, which are considered 
due to willful misconduct.  As such, the disability 
resulting [from] these two activities may not be 
used in determining entitlement to pension.  Thus, 
since the veteran is physically able to work, and 
his schizophrenia would not prevent him from 
working in a position that involved relatively 
little stress we do not believe that the criteria 
for non-service connected pension benefits have 
been met.  

Relevant Law in 1989

The following is a list of the relevant laws in effect at the 
time of the September 26, 1989 Board decision in question, in 
relevant parts. 

Under 38 U.S.C.A. § 351 (West 1988) (renumbered as section 
1151 in 1991), it stated the following, in part: 

Benefits for persons disabled by treatment or 
vocational rehabilitation

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Veterans' Administration, or as a result of having 
submitted to an examination under any such law, and 
not the result of such veteran's own willful 
misconduct, and such injury or aggravation results 
in additional disability to or the death of such 
veteran, disability or death compensation under 
this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall 
be awarded in the same manner as if such 
disability, aggravation, or death were service-
connected.

Under 38 U.S.C.A. § 502 (West 1988) (renumbered as section 
1502 in 1991), it stated the following, in part: 

Determinations with respect to disability

(a) For the purposes of this chapter, a person 
shall be considered to be permanently and totally 
disabled if such person is sixty-five years of age 
or older or became unemployable after age 65, or 
suffering from - 
(1) any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it 
is reasonably certain that such disability will 
continue throughout the life of the disabled 
person; or
(2) any disease or disorder determined by the 
Administrator to be of such a nature or extent as 
to justify a determination that persons suffering 
therefrom are permanently and totally disabled. 

Under 38 U.S.C.A. § 521 (West 1988) (renumbered as section 
1521 in 1991), it stated the following, in part: 

Veterans of a period of war

(a) The Administrator shall pay to each veteran of 
a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of 
this section) and who is permanently and totally 
disabled from non-service-connected disability not 
the result of the veteran's willful misconduct, 
pension at the rate prescribed by this section, as 
increased from time to time under section 3112 of 
this title.

Under 38 U.S.C.A. § 523 (West 1988) (renumbered as section 
1523 in 1991), it stated the following, in part: 

Combination of ratings

(a) The Administrator shall provide that, for the 
purpose of determining whether or not a veteran is 
permanently and totally disabled, ratings for 
service-connected disabilities may be combined with 
ratings for non-service-connected disabilities.
(b) Where a veteran, by virtue of subsection (a), 
is found to be entitled to a pension under section 
521 of this title, and is entitled to compensation 
for service-connected disability, the Administrator 
shall pay such veteran the greater benefit.

Under 38 U.S.C.A. § 602 (West 1988) (renumbered as section 
1702 in 1991), it stated the following, in part: 

Presumption relating to psychosis

For the purposes of this chapter, any veteran of 
World War II, the Korean conflict, or the Vietnam 
era who developed an active psychosis (1) within 
two years after discharge or release from the 
active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of 
World War II, before February 1, 1957, in the case 
of a veteran of the Korean conflict, or before May 
8, 1977, in the case of a Vietnam era veteran, 
shall be deemed to have incurred such disability in 
the active military, naval, or air service.  

Under 38 U.S.C.A. § 3008 (West 1988) (renumbered as section 
5108 in 1991), it stated the following, in part: 

Reopening disallowed claims

If new and material evidence is presented or 
secured with respect to a claim which has been 
disallowed, the Administrator shall reopen the 
claim and review the former disposition of the 
claim.  

Analysis

The veteran's first argument is that service connection for 
schizophrenia should have been awarded based upon what is now 
38 U.S.C.A. § 1151, which deals with benefits for persons 
disabled by treatment or vocational rehabilitation.  If he is 
stating that somehow VA misdiagnosed his psychiatric disorder 
shortly after his service then his assertion fails as a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision is not CUE.  38 C.F.R. 
§ 20.1403(d)(1).  If he is stating that there was error in VA 
not providing further examination(s) shortly after service, 
then his assertion fails as the Secretary's failure to 
fulfill the duty to assist is not CUE.  38 C.F.R. 
§ 20.1403(d)(2).  The Board notes that neither of these 
assertions are within the province of a section 1151 claim as 
benefits are awarded under that section when an injury, or an 
aggravation of an injury, results because of events such as 
hospitalization or examination.  The veteran is indicating 
that he was already disabled and that it was not properly 
diagnosed; such a claim does not indicate additional 
disability as a result of hospitalization or examination.  
The evidence of record at the time of the September 1989 
Board decision did not indicate that section 1151 (section 
351 at the time) was applicable and the failure to discuss 
that section was not CUE.  

The veteran's second argument is that service connection for 
schizophrenia should have been awarded based upon what is now 
38 U.S.C.A. § 1702, a presumption relating to psychosis.  At 
the time of the 1989 Board decision, 38 U.S.C.A. § 602 (now 
section 1702) applied only to the chapter it was contained 
in.  Section 602 was part of Chapter 17 - Hospital, Nursing 
Home, Domiciliary, and Medical Care.  The presumption 
relating to psychosis referred to by the veteran did not 
apply to his nonservice-connected pension claim or his 
compensation claim and there was no CUE in the Board not 
discussing this section in September 1989.  

The veteran's third argument is that the Board misapplied 
what is now 38 U.S.C.A. § 1502 (section 502 at the time of 
the Board decision) in that the veteran should have been 
considered permanently and totally disabled by VA because the 
Commissioner of Social Security determined he was disabled.  
The veteran is essentially asserting that in 1989 he should 
have been considered totally and permanently disabled based 
on the current language in section 1502 that states that a 
person shall be considered to be permanently and totally 
disabled if such person is disabled as determined by the 
Commissioner of Social Security for purposes of any benefits.  
See 38 U.S.C.A. § 1502(a) (West 2002).  This language was 
added to the statute in 2001 and was not the law at the time 
of the September 1989 Board decision.  See Pub. L. No. 107-
1003, 115 Stat. 976 (Dec. 27, 2001).  The amendment is 
effective September 21, 2001.  Id.  If the veteran is 
asserting that regardless of the state of the law at the time 
of the September 1989 Board decision, the Board should have 
made the same finding as the Social Security Administration 
(SSA); that is that the veteran was disabled, this is an 
argument about the weighing of the evidence which is not CUE.  
38 C.F.R. § 20.1403(d)(3).

The veteran's fourth argument is that evidence that the 
veteran was receiving pension since 1989 was not before the 
Board at the time of its decision.  If the veteran is 
referring to SSA benefits, the Board's reasons and bases make 
clear that it had considered the finding of the SSA that he 
was totally disabled.  In fact, the Board specifically stated 
that "[t]he fact that the Social Security Administration has 
found the veteran totally disabled is certainly considered."  
If the veteran is arguing that more records from SSA should 
have been obtained, this would be an argument about VA's duty 
to assist which is not CUE.  38 C.F.R. § 20.1403(d)(2).  If 
the veteran is referring to VA pension then his argument is 
misplaced as the veteran was not receiving VA pension at the 
time of the September 1989 Board decision, which is evidenced 
by the fact that the Board found that the veteran was not 
entitled to nonservice-connected pension benefits.  

The veteran has also made statements that he should have been 
awarded compensation rather than pension as this is the 
greater benefit.   This argument appears to be based upon 
language from 38 U.S.C.A. § 523 (West 1988) (renumbered as 
section 1523 in 1991), that where a veteran is found to be 
entitled to a pension (under then section 521) and is 
entitled to compensation for service-connected disability, 
the Secretary shall pay such veteran the greater benefit.  
Service connection was not in effect for any disability at 
the time of the September 1989 Board decision and the 
decision denied pension.  Section 523 was not applicable to 
the veteran's situation in September 1989.    

In sum, the Board finds that in September 1989 the correct 
facts, as they were known at the time, were before the Board 
and the statutory and regulatory provisions extant at the 
time were correctly applied.  For all the reasons above, the 
motion for revision or reversal on the basis of clear and 
unmistakable error in the September 26, 1989, Board decision 
is denied.


ORDER

The motion alleging clear and unmistakable error in the 
Board's September 26, 1989 decision which found that new and 
material evidence warranting an allowance of service 
connection for schizophrenia had not been presented and that 
the veteran was less than 100 percent disabled and not 
unemployable by reason of permanent disability not due to 
willful misconduct for pension purposes is denied. 



                       
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



